Matter of Mason v Zweibel (2014 NY Slip Op 08509)





Matter of Mason v Zweibel


2014 NY Slip Op 08509


Decided on December 4, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 4, 2014

Friedman, J.P., Acosta, Moskowitz, Richter, Clark, JJ.


13697 1301/14 -5268] 2075/14 3232/14

[*1] In re Johnny Mason, Petitioner,
vHon. Ronald Zweibel, etc., et al., Respondents.


Johnny Mason, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Charles F. Sanders of counsel), for Hon. Ronald Zweibel, respondent.
Cyrus R. Vance, Jr., District Attorney, New York (Richard Nahas of counsel), for Assistant District Attorney Zachary Weintraub, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: DECEMBER 4, 2014
CLERK